Mario Pittoni, J.
Application for an examination before commencement of the action for the purpose of determining whether a cause of action exists against other parties denied. An ex parte application of this character can only be granted if a cause of action is shown in the affidavits submitted. (Peterman v. Schpelman, 274 App. Div. 901; Matter of Dewhirst [Cohen], 4 Misc 2d 756 [Sup. Ct., Monroe County]; Matter of Jones, 6 Misc 2d 703 [Ct. Claims]; Lindquist v. Wm. Spencer & Son Corp., 65 N. Y. S. 2d 482 [Sup. Ct., Kings County].)